Citation Nr: 1447363	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-36 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and J.B.




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1951 to October 1955 and May 1958 to October 1963.  He died in September 2006.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The appellant and J.B. testified before a Veterans Law Judge (VLJ) at a Travel Board hearing in September 2010.  In April 2011 that VLJ remanded this matter for further development.  Subsequently that VLJ left the Board and the appellant elected to testify at another Board hearing.  In July 2013 the appellant and her daughter testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

In October 2013 the Board requested a Veterans Health Administration (VHA) opinion, which was subsequently provided in November 2013.  The Board then requested an addendum opinion, which was provided in June 2014.  The appellant was provided a copy of the opinions and indicated in February 2014 after receiving the first opinion that she had no further information to submit and requested that the Board proceed with a decision on appeal.  She did not respond to the Board's second letter in August 2014, which noted that if the Board did not hear from her within 60 days from the date of the letter (i.e., October 8, 2014), the Board would proceed with her appeal.



FINDINGS OF FACT

1.  During his lifetime the Veteran established service connection for residuals of hemorrhoidectomies with impaired rectal sphincter at a 60 percent rating; nephrolithiasis at a 30 percent rating; defective hearing at a 0 percent rating, and scar on the back of the neck from an excision of pigmented nevus at a 0 percent rating.

2.  The Veteran died in September 2006.  The cause of death listed on the death certificate was acute renal failure due to coronary artery disease, due to chronic obstructive pulmonary disease.

3.  The evidence of record does not demonstrate that a disability of service origin contributed to the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  U.S.C.A. §§ 1110, 1131, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In the context of a claim for death indemnity compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).

In this case, the claimant was sent a letter in March 2012 which explained VA's duty to assist her with developing evidence in support of her claim.  The claim was subsequently readjudicated in an August 2012 supplemental statement of the case, thereby curing any timing defect in the notice.
 
For all of these reasons, VA has no outstanding duty to inform the appellant that any additional information or evidence is needed.

VA also must make reasonable efforts to assist a claimant with obtaining evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record service treatment records, VA treatment records, private treatment records, and the Veteran's death certificate, the transcript of the appellant's hearing before the undersigned, and various lay statements of the appellant and the Veteran. 

The appellant also was afforded medical opinions regarding her claim for service connection, which addressed all pertinent issues so that the Board can make an informed decision in this case.

The appellant has been afforded a hearing before a Veterans Law Judge (VLJ) in which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that VA hearing personnel who chair a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the hearing the VLJ fully explained the issue that was on appeal and offered to hold the record open for the appellant to submit additional evidence.  With respect to any further duties under 38 C.F.R. § 3.103(c)(2), neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II.  Analysis

Service connection for the cause of the veteran's death may be granted if a disability incurred in or aggravated by service was either the principle, or a contributory, cause of the veteran's death. 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b). 

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3). 

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability. 38 C.F.R. § 3.312(c)(2).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4). 

During his lifetime the Veteran established service connection for residuals of hemorrhoidectomies with impaired rectal sphincter at a 60 percent rating; nephrolithiasis at a 30 percent rating; defective hearing at a 0 percent rating, and scar on the back of the neck from an excision of pigmented nevus at a 0 percent rating.

The Veteran died at Memorial Hospital in Belleville, Illinois in September 2006.  The cause of death listed on the death certificate was acute renal failure due to coronary artery disease, due to chronic obstructive pulmonary disease.

The appellant in this matter is the Veteran's surviving spouse, who contends that the Veteran's nephrolithiasis substantially contributed to the Veteran's death and thus, she seeks service connection for the cause of the Veteran's death.  While the death certificate lists acute renal failure as the cause of death, the Veteran's widow (and her daughter) maintains that the Veteran had chronic renal failure for many years prior to his death.  The appellant argued that the doctors at Memorial Hospital did not have the benefit of knowing the Veteran's history at the VA hospital where he had previously received treatment for his kidneys.  The appellant also recalls that the doctors at Memorial Hospital told her that the Veteran should have been on dialysis as he had kidney failure at the time of the emergency treatment in September 2006.

Initially the Board notes that there is no medical evidence indicating any relationship between the Veteran's coronary artery disease and chronic obstructive pulmonary disease and military service, as the record shows that both conditions were diagnosed well after the Veteran's discharge from military service.  The Veteran complained of left chest pain in June 1958 worse with breathing.  However, a chest x-ray was normal.  The Veteran was treated for an upper respiratory infection in January 1961 and complained of cough and pain in the chest, but this resolved a few days later.  The Veteran also complained of a pleuritic type left-sided chest pain in September 1962; he was diagnosed with a soft tissue injury.  He had a long-standing history of smoking cigarettes.  The first finding of coronary artery disease is in 1994 at the time that the Veteran had a stroke.  The first finding of chronic obstructive pulmonary disease is in 1999.  The appellant also does not contend that his coronary artery disease and chronic obstructive pulmonary disease is related to military service, but rather contends that the Veteran's service-connected nephrolithiasis contributed to the Veteran's death.

A January 2000 renal sonogram from Memorial Hospital shows bilateral renal cysts and renal failure.  A September 2004 VA nephrology consult notes that the Veteran had chronic kidney disease, stage 2 bordering stage 3, with microalbuminuria.  The most likely cause was diabetes and hypertension; it was noted that the Veteran had a history of diabetic retinal changes.  Other possible causes included non-steroidal anti-inflammatory drug-related kidney disease.  It was further noted that the mild decrease in kidney function could be possibly related to nephrolithiasis (if he had sustained an obstructive injury at one point in time).

Records from Memorial Hospital in September 2006 note that the Veteran was brought in complaining of shortness of breath with hemoptysis over the past week.  He also had a large amount of edema and felt poorly.  He was evaluated in the emergency room and noted to have acute renal failure and congestive heart failure and was admitted to the intensive care unit.  He was aggressively diuresed and his acute renal failure was addressed by the nephrologist; but his situation continued to deteriorate and his respiratory rate became more rapid.  He was advised that he should be intubated and started on dialysis but he refused, saying that he just wanted to be comfortable.  He was transferred to the hospice suite where he eventually passed away.

In October 2008, a staff physician at the VA Medical Center in St. Louis noted that she had been asked to provide an opinion on whether the Veteran's service-connected nephrolithiasis contributed materially to or accelerated the Veteran's death, but that the records pertaining to the time frame immediately preceding his hospitalization and during the hospitalization were not in the claims file.  Therefore, the physician could not express an opinion without resorting to speculation.

The same VA staff physician was asked again to provide an opinion in May 2009.  This time the physician noted a review of the claims file regarding hospitalization when the Veteran expired, as well as charts from the St. Louis VA Medical Center.  The physician determined that the Veteran's cause of death, which was determined to be acute renal failure, was less likely than not related to or caused by nephrolithiasis or impaired rectal sphincter.  She noted that the renal ultrasound dated two days prior to his death in September 2006 did not show evidence of renal calculi, nor obstructive uropathy.  Also, the impaired rectal sphincter was not related to the functioning of the kidneys.

Thereafter, the Veteran's representative cited a study along with his VA Form 646 dated in August 2010, which noted that while nephrolithiasis was not a common cause of renal failure, certain problems, such as pre-existing azotemia and solitary functional kidneys, clearly presented a higher risk of additional renal damage.  The study further noted that although renal stones were an infrequent cause of renal failure, some lithiasic forms presented a greater risk, such as in hereditary stone disease (e.g., cystinuria, primary hyperoxaluria, and Dent's disease), primary struvite stones, and infection-related urolithiasis associated with anatomic and functional urinary tract anomalies and spinal cord injury.  The study was made by Gambaro, Favaro, and D'Angelo at the Department of Medical and Surgical Sciences, Division of Nephrology, at the University of Padua School of Medicine in Padua Italy.

The VA staff physician who provided the opinion in May 2009 did not have access to the study that was later submitted by the appellant's representative in August 2010.  Therefore, another medical opinion was provided that addresses the study cited.  Also, while the VA staff physician determined that the Veteran did not have any kidney stones at the time of his death, she did not address the Veteran's history of chronic kidney disease and whether the Veteran's previous kidney stone(s) could have caused or contributed to, or even aggravated his chronic kidney disease.  Therefore, another medical opinion was requested to address this matter.

In November 2013 the chief physician of Nephrology at the VAMC in New Orleans, Louisiana provided an opinion that it was less likely than not that the Veteran's history of nephrolithiasis contributed to the terminal renal failure noted two days prior to his death.  

The physician noted the Gambaro study relied on by the appellant.  The physician noted that the study simply documented that stone disease is associated with renal insufficiency, but that the risk is low, and not quantified.  The physician indicated that the same study described sub-populations at increased risk of renal insufficiency, which included groups that the Veteran did not belong to.  The physician noted that although the Veteran had a history of stone disease since 1954, the effect of this on his kidney function, if any, was relatively minor and static in nature until his terminal hospital admission.  Thus, the physician found that the records documented that the Veteran had near normal or mildly depressed kidney function (stage II kidney disease) before his terminal illness.  The physician noted that the Veteran also had an extensive medical history of hypertension, diabetes, transient ischemic attacks, thrombophlebitis on warfarin treatment, gout, lumbosacral pain on chronic analgesic use including non-steroidals, impaired rectal sphincter, chronic obstructive lung disease, congestive heart failure, and recurrent renal calculi.

The physician noted that how much of the Veteran's mild renal insufficiency might be due to the renal calculi was difficult to estimate but review of his medical history and the medical literature suggested that his diabetes and hypertension were more likely to be responsible for the mild renal insufficiency noted in 2004.  The physician noted that this degree of renal insufficiency would not be considered to have increased the risk of the acute renal failure that the Veteran suffered during his last admission.  The physician further determined that it was highly unlikely that even if his kidney function were perfectly normal, given the severity of the medical condition at the time of transfer to Belleville Memorial Hospital, the same degree of renal failure would have occurred.

Thereafter, the Board requested the same physician to provide a supplemental opinion regarding whether the Veteran's nephrolithiasis aggravated the Veteran's acute renal failure due to coronary artery disease and chronic obstructive pulmonary disease beyond the natural progress of the disease; and to provide an opinion regarding whether the Veteran's acute renal failure due to coronary artery disease and chronic obstructive pulmonary disease is related to military service.

In June 2014, the physician responded that there was no medical basis to assume that the past medical history of nephrolithiasis, for practical purposes, resolved, might have contributed to the terminal renal failure when the Veteran was admitted in congestive heart failure.  The physician found that it was highly unlikely that the Veteran's distant history of nephrolithiasis aggravated his pre-terminal renal failure during his last admission in September 2006.  The physician further determined that the Veteran's terminal acute renal failure was not due to the coronary artery disease and chronic obstructive pulmonary disease.  The physician found that the acute renal failure was caused by severe congestive heart failure for which he was brought to the emergency room in September 2006.  The physician also determined that the distant history of nephrolithiasis was less likely than not to have contributed to or aggravated the terminal acute renal failure.  Finally the physician found that the diagnoses noted during his last admission, congestive heart failure, chronic obstructive pulmonary disease and acute renal failure, were less likely than not related to the Veteran's military service.

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's cause of death is not related to any event in service.  

The Board acknowledges that the appellant was married to the Veteran for 50 years and is competent to report that which she observed in the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The appellant is also competent to report what the Veteran told her about his service in the military.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

However, while the appellant is competent to report her recollections and observations about the Veteran's history, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  The appellant's lay statements and testimony regarding the onset and treatment of the Veteran's nephrolithiasis and chronic kidney disease, as well as the issue of whether any of his service-connected disabilities caused or contributed to his death must be viewed in conjunction with the objective medical evidence of record.  And, the ultimate probative value of her lay testimony and statements is determined not just by her competency, but also her credibility to the extent her statements and testimony concerning this are consistent with this other evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In this regard, the Board finds that when weighing the appellant's statements and testimony against the medical evidence of record, the preponderance of the evidence shows that acute renal failure whether due to coronary artery disease and chronic obstructive pulmonary disease or congestive heart failure were not established in service and that there was no continued symptomatology of these disabilities from service.  The medical evidence also shows that the Veteran's service-connected disabilities, specifically his nephrolithiasis, did not cause or contribute to the Veteran's death.  Thus, the Board has accorded her statements lesser probative weight in this case than the other evidence of record.

The appellant contends that the Veteran's cause of death is related to his service-connected nephrolithiasis; however, there is no competent medical evidence or opinion to corroborate these contentions.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The appellant's opinions are insufficient to provide the requisite nexus between an in-service event or injury and any current disability because, as a lay person, she is not competent to establish a medical etiology merely by her own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, her statements regarding the etiology of the Veteran's cause of death are merely speculation as to a possible cause as she is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

The medical opinions in November 2013 and June 2014 note that the Veteran's service-connected nephrolithiasis did not cause his acute kidney failure and that even if the kidney functioning was normal at the time of death, given the severity of the Veteran's nonservice-connected medical conditions at the time of his terminal hospitalization, the same degree of renal failure would have occurred resulting in his death.  The physician further found that the service-connected nephrolithiasis did not aggravate the acute renal failure, as it was largely resolved at the time of death.  Finally, the physician found no relationship between the Veteran's military service and his cause of death, which is consistent with the record, as previously discussed.  

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's cause of death is related to his military service.  Accordingly, the Board finds that the criteria for service connection for the cause of the Veteran's death are not met and the appellant's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


